Citation Nr: 1112225	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-40 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 30 percent rating for limited extension of the left knee effective from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had more than 17 years of active duty service, including from August 1979 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  He waived additional agency of original jurisdiction (AOJ) consideration of evidence pertinent to the issue on appeal provided at the hearing.


FINDING OF FACT

The April 2009 rating decision which reduced the 30 percent rating for the Veteran's service-connected limited extension of the left knee did not adequately reconcile the various medical examination reports of record into a consistent picture so that the rating accurately reflected the elements of present disability; the competent and probative evidence of record does not reflect actual change in disability based on thorough examinations and that an improvement in the Veteran's ability to function under the ordinary conditions of life and work has occurred.


CONCLUSION OF LAW

Restoration of a 30 percent disability rating for limited extension of the left knee effective from July 1, 2009, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.72a, Diagnostic Code 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2001).  A review of the record reveals that the Veteran was provided VCAA notice in March 2009 for matters related to a claim for increase.  Inasmuch as this case involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  In this regard, a April 2008 letter was sent to the Veteran outlining the proposed reduction in the evaluation assigned the Veteran's service-connected hearing loss; explaining how the decision was made; explaining what evidence the Veteran could submit; explaining how to obtain a personal hearing; and enclosing a copy of the April 2008 rating decision proposing the reduction.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  As discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e) (2010).  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 30 percent evaluation was granted in June 2006, effective February 16, 2006, and reduced to 0 percent in April 2009, effective July 1, 2009, the 30 percent rating had not been in effect for the requisite five- year period of time as set forth at 38 C.F.R. § 3.344(a) and (b).  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this instance.

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Normal knee extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, the evidence demonstrates that on VA examination in April 2006 range of motion studies revealed left knee extension limited to -20 degrees.  The examiner noted there was effusion, tenderness, and abnormal motion to the knee with patellar and meniscus abnormalities.  A June 2006 rating decision granted entitlement to an increased 30 percent rating for limited left knee extension.  Records show the Veteran requested entitlement to increased ratings including for his left knee disability in October 2007.  

A November 2007 VA examination report noted the claims file was not available for review.  The examiner noted the Veteran's gait was normal and that range of motion studies revealed left knee flexion from 0 to 125 degrees with pain beginning at 125 degrees.  No information was provided as to any complains of pain upon extension of the leg nor were specific extension range of motion findings reported; however, the examiner subsequently noted evidence of left knee tenderness and painful motion.  No X-ray examination was performed.  In April 2008 the RO proposed to reduce the assigned 30 percent rating for limited extension of the left knee to 0 percent.  

VA treatment records show that a July 2008 magnetic resonance imaging (MRI) scan revealed osteoarthritis of the medial compartment of the left knee, a degenerative complex tear of the body and posterior horn of the medial meniscus, and osteoarthritis of the patellofemoral compartment.  

On VA examination in March 2009 the Veteran walked with an antalgic gait.  The examiner noted crepitus, tenderness, and abnormal motion to the left knee.  Range of motion studies revealed flexion to 115 degrees and extension to 0 degrees with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  X-ray examination revealed bicompartmental osteoarthritis with popcorn-like calcification behind the medial femoral condyle suggestive of synovial chondromatosis.  The diagnoses included left knee degenerative joint disease involving the medial and patellofemoral compartments with an associated degenerative tear of the medial meniscus.  

An April 2009 VA treatment report noted significant medial joint line tenderness to the left knee with full extension and almost full flexion.  There was pain with ballottement of the patella against the femoral condyles.  It was the examiner's opinion that the Veteran had significant arthritic changes to the knees and that he would need bilateral total knee replacements in the near future.  

In statements and personal hearing testimony the Veteran asserted that the rating for his limited extension of the left knee should not be reduced.  He stated he experienced constant pain in the knee and that the November 2007 VA examination was inadequate.  

Based upon the evidence of record, the Board finds the April 2009 rating decision which reduced the 30 percent rating for the Veteran's service-connected limited extension of the left knee did not adequately reconcile the various medical examination reports of record into a consistent picture so that the rating accurately reflected the elements of present disability.  In is significant to note that the Veteran complained of constant left knee pain on motion and that neither the November 2007 nor the March 2009 VA examination reports address the point at which the Veteran manifested objective evidence of pain upon left knee extension.  Further, it is not entirely clear that extension was specifically measured on November 2007 examination.  Both examiners, however, noted there was evidence of painful motion.  The Veteran's complaints of constant pain on extension are consistent with the objective medical findings of record.  Essentially, the Board finds that the competent and probative evidence of record does not reflect actual change in disability based on thorough examinations and that an improvement in the Veteran's ability to function under the ordinary conditions of life and work has occurred.  This conclusion is supported by the findings shown on the July 2008 MRI as well as the April 2009 VA treatment report indicating that the Veteran had pain and tenderness on motion, significant and advanced arthritic changes in the knees and would need bilateral knee replacements in the future.  Therefore, the Board finds the reduction was not proper and the Veteran is entitled to restoration of the 30 percent rating assigned for limitation of extension of the left knee.


ORDER

Entitlement to restoration of a 30 percent rating for limited extension of the left knee effective from July 1, 2009, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


